Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment to Specification filed 04/28/2021 is entered.
 is entered.
	Applicant’s preliminary amendment filed 04/28/2021 is incorrect. It states that claims 1-41 are canceled and new claims 49-61 are added, whereas the original filed number of claims were 1-20 only. Therefore, the amendment needs to be corrected to state that claims 1-20 are canceled and the current numbering of claims 49-61 needs to be corrected to 21-40. An examiner’s amendment, see below,  amends  the numbering of claims.

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel M. Jordan on 10/20/2022.

1-20 (Canceled).

21 (Currently Amended) A mobile device for providing in-store purchases, comprising: one or more memory devices storing instructions; and one or more processors configured to execute the instructions to perform operations comprising: receiving, from a device associated with a customer through a wireless network, customer data of the customer, the customer data comprising preference data; storing the received customer data within the memory; identifying a merchant associated with a current location of the mobile device through a geo-fencing process employing location-based measurement; determining a customer order for the identified merchant based on the preference data; and transmitting a notification to a merchant device associated with the identified merchant, the notification including the determined customer order.


32 (Currently Amended A mobile device for providing in-store purchases, comprising: one or more memory devices storing instructions; and one or more processors configured to execute the instructions to perform operations comprising: receiving customer data of the customer, the customer data comprising preference data; storing the received customer data within the memory; identifying a merchant associated with a current location of the mobile device through a geo-fencing process employing location-based measurement; determining a customer order for the identified merchant based on the preference data; receiving a customer selection; and upon receipt of the customer selection, transmitting a notification to a merchant device associated with the identified merchant, the notification including the determined customer order.

33 (Currently Amended The mobile device of claim 53, wherein the mobile device further comprises: a repeater configured for wireless data transmission; and a location-based measurement device.

34 (Currently Amended The mobile device of claim 53, wherein identifying a merchant comprises: determining a location of the mobile device; and determining whether the mobile device is located within a predetermined location boundary associated with the merchant based on a proximity between the mobile device and a merchant device.

35 (Currently Amended The mobile device of claim 53, wherein identifying a merchant comprises transmitting location information to a financial service provider device.

36 (Currently Amended The mobile device of claim 53, wherein the customer selection comprises detecting a press of a button on the mobile device.

37 (Currently Amended The mobile device of claim 53, wherein receiving the customer selection comprises receiving the customer selection based on the preference data.

38 (Currently Amended The mobile device of claim 53, wherein the preference data comprises data identifying at least one of categories of merchants or a specific merchant.

39 (Currently Amended The mobile device of claim 53, wherein the preference data comprises an indication of a customer desire to transmit the notification upon at least one of approaching or entering a merchant's premises.

40 (Currently Amended The mobile device of claim 53, wherein the preference data comprises an indication of a customer desire to transmit the notification based on one of a time of day or a number of customer orders per time period.

Continuation
3.	This application filed 04/28/2021 is a continuation of 16394740, filed 04/25/2019 ,now U.S. Patent #11023936, and 16394740 is a continuation of 16103367, filed 08/14/2018 ,now U.S. Patent #10319008. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over(i) claims 1-3, 6, 8-9  of U.S. Patent No. 10319008, hereinafter patent 008, and (ii) claims 1, 6, 8-9 of US Patent# 11023936, hereinafter patent ‘ 936.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same concept comprising the steps of receiving by a customer device associated with a customer, customer data including customer preference data, storing the received customer data, identifying a merchant at a location of the customer, determining a customer order for the identified merchant based on the customer preference data, and including transmitting a notification to a merchant device associated with the identified merchant, the notification including the determined customer order, as is evident from the comparisons provided below .between the claims of the instant application and the claims of patents ‘ 008, and ‘936. The limitations, as highlighted, of the claim 21 of the instant claim are included in the limitations of claims 1 of each of the patents ‘008, and ‘936 [see the subject matter of the claims in italics ].

	Claim 21 of instant Application:

21. A mobile device for providing in-store purchases, comprising: 
one or more memory devices storing instructions; and 
one or more processors configured to execute the instructions to perform operations comprising: 
receiving, from a device associated with a customer through a wireless network, customer data of the customer, the customer data comprising preference data; 
storing the received customer data within the memory; 
identifying a merchant associated with a current location of the mobile device through a geo-fencing process employing location-based measurement; 
determining a customer order for the identified merchant based on the preference data; and 
transmitting a notification to a merchant device associated with the identified merchant, the notification including the determined customer order.

Patent 10319008
1. A system for providing in-store purchases, comprising: 
a key fob, wherein the key fob comprises: a memory device storing software instructions, and one or more processors configured to execute the software instructions to: 
receive, from a device associated with a customer through a wireless network, customer data of the customer, the customer data comprising customer preference data; 
store the received customer data within the memory of the key fob; 
identify a merchant at a location of the customer based on a communication between the key fob and a merchant device associated with the identified merchant;
 determine a customer order for the identified merchant based on the customer preference data; and 
transmit a notification to the merchant device associated with the identified merchant, the notification including the determined customer order.
8. The system of claim 1, wherein the device associated with the customer is a smart phone.


Patent# 11023936

1. A fob device for providing in-store purchases, comprising: 
a button; a repeater configured for wireless data transmission; means for location-based measurement; a memory device storing software instructions; and one or more processors communicatively coupled to the button and configured to execute the software instructions to: 
receive, from a customer device, customer data comprising customer preference data; store the customer data within the memory device; 
determine a proximity between the fob and a merchant device through a geo-fencing process employing the means for location-based measurement, the merchant device being associated with a merchant; 
determine whether the fob is located within a location boundary associated with the merchant based on the proximity; 
in response to determining the fob is located within the location boundary, determine a customer order for the merchant based on the customer preference data;
 and upon detecting a press of the button, transmit the customer order to the merchant device via the repeater.
8. The fob device of claim 1, wherein the customer device is a smart phone.

	The dependent claims 25-26 and 31 of the instant application are similar to the limitations of claims 2-3, 6 and 9 respectively of patent’008. The limitations of dependent claims 23, 29-30 of the instant application are included in the limitations of claim 1 of the patent ‘936 and limitations of dependent claims 31 and 25 of the instant application are similar to the limitations recited in claims 6 and 9 respectively of patent’396. The limitations of dependent claims 22-24, and 27-28 are directed to receiving customer selection, transmitting the notification selection to the merchant, and  transmission of notification based upon a time of the day or on a number of customer orders per time period, are not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.



Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 21-40 are to a to a device which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 21 recites:
A mobile device for providing in-store purchases, comprising: 
one or more memory devices storing instructions; and 
one or more processors configured to execute the instructions to perform operations comprising: 
receiving, from a device associated with a customer through a wireless network, customer data of the customer, the customer data comprising preference data; 
storing the received customer data within the memory; 
identifying a merchant associated with a current location of the mobile device through a geo-fencing process employing location-based measurement; 
determining a customer order for the identified merchant based on the preference data; and 
transmitting a notification to a merchant device associated with the identified merchant, the notification including the determined customer order.

Step 2A Prong 1 analysis: Claims 21-40 recite abstract idea.
The claim 21 recites the highlighted limitation of determining a customer order for the identified merchant based on the preference data.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and relates to a commercial activity of determining a customer order for a user based on his preferences to be sent to a merchant  but for the recitation of “by one or more processors”.  That is, other than reciting “by one or more processors” nothing in the claim elements precludes the step related to a commercial activity from practically being performed manually in the mind.   For example, but for the “by the vehicle controller” language, the claim encompasses a person looking at data collected related to his preferences can determine an order based on his preferences to be notified to a merchant and forming a simple judgement.  The mere nominal recitation of by one or more processors does not take the claim limitations out of the mental process grouping for an activity falling within “Certain Methods of Organizing Human Activity”.   Thus, the claim recites abstract ideas falling within a mental process and certain methods of organizing human activity, see “2019 PEG”..   
Accordingly claim 21 and its dependent claims 22-31 recite abstract idea.
Since the other independent claim 32 recites similar limitations as discussed for claim 21, it is analyzed on the basis of same rationale as established for claim 21 and therefore the claim 32 recites limitations covered within “Mental Process” and “Certain Methods of Organizing Human Activity” abstract ideas. Accordingly claim 32 and its dependent claims 33-40 recite abstract idea.
Thus, all pending claims 21-40 recite abstract ideas.
Step 2A Prong 2 analysis:
Claims 21-40: The judicial exception is not integrated into a practical application.
Claim 21 recites the additional limitations of using generic computer components comprising a generic computer device communicating with a generic customer device wherein the computer device implements the steps of receiving, from a device associated with a customer through a wireless network, customer data of the customer, the customer data comprising preference data, storing the received customer data within the memory, identifying a merchant associated with a current location of the mobile device through a geo-fencing process employing location-based measurement; and transmitting a notification to a merchant device associated with the identified merchant, the notification including the determined customer order. The receiving step from the customer device is recited at a high level of generality (i.e. as a general means of gathering customer data including his preferences for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra‐solution activity.  The storing step of storing received customer data is also recited at a high level of generality (i.e. as a general means of storing the received customer information), and amounts to mere post solution storing data, which is a form of insignificant extra‐solution activity.   The “by one or more processors ” merely describes how to generally “apply” the otherwise mental judgements for a commercial related activity of placing order in a generic or general-purpose vehicle control environment.  The one or more processors of a mobile device is recited at a high level of generality and is merely automates the determining step.  The step of identifying a merchant associated with a current location of the mobile device through a geo-fencing process employing location-based measurement was a well-known process of determining predetermined destination or a store or a location through a geo-fencing  process as is evident from the references: Shalmon et al. [US2008/0119203 A1; see para 0011, “ Services which monitor the location of mobile handset by periodic tracking of location and identify proximity to predefined areas commonly referred to as "Geo Zone" or "Geo Fences". Hence services such as sending alerts ("Geo Alerts") and notifications, sending coupons etc. may be provided. Such services are operating in the "push" mode, where the wireless carrier tracks mobile handset to recognize when a condition occurs. When such conditions are met, then activity will take place, such as sending sale coupons and issuing an alert.”, Schuh [US 2018/0336411 A1; see para 0020, “Processing operations for analyzing context associated with data of the image content is known to one skilled in the art. Geo-fencing processing as well as processing operations for the collection and analysis of geo-locational signal data (e.g. collected through geo-fencing) are known to one skilled in the art. Knowing the location where photos are taken or sounds captured provide helpful cues in inferring user intent. This may be useful when combined with analysis of user signal data, for example, to identify that a user is in a specific location such as the home of the user or even a specific room of their home (e.g. kitchen). In another instance, it may be identified that a user is traveling to a foreign country and capturing a photo of a historic landmark in that country.”, and also the Applicant’s admittance that use of ge0-fencing was a known process for identifying a user’s location in proximity of a predetermined store or so, see Applicant’s specification para 0050, “ After steps 510 and 520 have been completed as necessary, customer 160 may carry key fob 120 while approaching a merchant's premises wishing to make a purchase for goods and/or services. Key fob 120 may identify a merchant at the location of customer 160 (step 530). In some embodiments, key fob 120 may identify a merchant through the use of known geo-fencing processes. The geo-fencing process may include determining whether key fob 120 is located within a predetermined location boundary near the identified merchant.”. Thus, the use of geo-fencing process in identifying a merchant location based on a user’s proximity was well-known and the claim element, as drafted does not recite any improvement over the known geo-fencing processes. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim 21 is directed to the abstract idea.
The dependent  claims 22-24 are directed to a customer’s selection based on his preference data, the dependent claims 25-28 recite limitations directed as what preference data includes which is non-functional descriptive data, claims 29-30 are directed to the mobile device comprising generic devices of a repeater and a location- based measurement device such as a GPS for implementing generic functions of  determining a location of a merchant and the proximity of a mobile device to the merchant’s location. Limitations of claim 31 recite the step of transmitting location information to a device which is an insignificant activity. Accordingly, the limitations of  dependent claims 22-31 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   
Thus, claims 21-31 are directed to an abstract idea. 
Since limitations of claims 32-40 are similar to the limitations of claims 21-31, they are analyzed on the same basis as claims 21-31.  Therefore, claims 32-40 are directed to abstract ideas.
Step 2A=Yes. Claims 21-40 are directed to abstract ideas.

Step 2B analysis:	The claims 21-40 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 21-40 amount to no more than mere instructions to apply the exception using a generic computer components and performing non-significant and well-understood activities, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and performing non-significant and well-understood activities,  and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components, which cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting,  and storing steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and storing steps using a generic computer are  well-understood, routine, conventional functions when they are claimed in a merely generic manner (as it is here).
The use of geo-fencing processes for identifying a merchant in proximity to a customer’s mobile device’s current location and GPS . as discussed above, were well-known at the time of the Applicant’s invention in view of the evidences provided by the examiner: Shalmon et al. [US2008/0119203 A1; see para 0011, “ Services which monitor the location of mobile handset by periodic tracking of location and identify proximity to predefined areas commonly referred to as "Geo Zone" or "Geo Fences". Hence services such as sending alerts ("Geo Alerts") and notifications, sending coupons etc. may be provided. Such services are operating in the "push" mode, where the wireless carrier tracks mobile handset to recognize when a condition occurs. When such conditions are met, then activity will take place, such as sending sale coupons and issuing an alert.”, Schuh [US 2018/0336411 A1; see para 0020, “Processing operations for analyzing context associated with data of the image content is known to one skilled in the art. Geo-fencing processing as well as processing operations for the collection and analysis of geo-locational signal data (e.g. collected through geo-fencing) are known to one skilled in the art. Knowing the location where photos are taken or sounds captured provide helpful cues in inferring user intent. This may be useful when combined with analysis of user signal data, for example, to identify that a user is in a specific location such as the home of the user or even a specific room of their home (e.g. kitchen). In another instance, it may be identified that a user is traveling to a foreign country and capturing a photo of a historic landmark in that country.”, and also the Applicant’s admittance that use of ge0-fencing was a known process for identifying a user’s location in proximity of a predetermined store or so, see Applicant’s specification para 0050, “ After steps 510 and 520 have been completed as necessary, customer 160 may carry key fob 120 while approaching a merchant's premises wishing to make a purchase for goods and/or services. Key fob 120 may identify a merchant at the location of customer 160 (step 530). In some embodiments, key fob 120 may identify a merchant through the use of known geo-fencing processes. The geo-fencing process may include determining whether key fob 120 is located within a predetermined location boundary near the identified merchant.”. Thus, the use of geo-fencing process in identifying a merchant location based on a user’s proximity was well-known and the claim element, as drafted does not recite any improvement over the known geo-fencing processes
Accordingly, a conclusion that the receiving, acquiring, transmitting, and storing steps including use of geo-fencing processes in identifying a merchant location in proximity to a user’s current location of the customer’s mobile device are well-understood, routine conventional activities are supported under Berkheimer Option 2. 
Thus, pending claims 21-40 are patent ineligible.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 24-28, 30, 32, 34, and 37-40 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2  as being anticipated by Mattingly et al. [US 20190082353 A1], hereinafter Mattingly.

Regarding claim 21, Mattingly discloses a mobile device for providing in-store purchases, comprising: 
one or more memory devices storing instructions; and one or more processors [see configured to execute the instructions to perform operations [see para 0027, “The system 100 also includes a control circuit 110 that is communicatively coupled to the electronic interface 102. As described herein, the language “control circuit” refers broadly to any microcontroller, computer, or processor-based device with processor, memory, and programmable input/output peripherals, which is generally designed to govern the operation of other components and devices. It is further understood to include common accompanying accessory devices, including memory, transceivers for communication with other components and devices, etc. These architectural options are well known and understood in the art and require no further description here. The control circuit 110 may be configured (for example, by using corresponding programming stored in a memory as will be well understood by those skilled in the art) to carry out one or more of the steps, actions, and/or functions “. The control circuit corresponds to the claimed mobile device as disclosed in Mattingly the “control circuit” can be any processor-based device with a processor and memory which can include a mobile device as well], comprising: 
receiving, from a device associated with a customer through a wireless network, customer data of the customer, the customer data comprising preference data, storing the received customer data within the memory [see para 0026 wherein customer’s preferences and purchase history are stored , “ a customer may be prompted where a purchase history database indicates that certain types of products have not been purchased within a certain time period (such as within one or two weeks). User preferences may also be “learned” based on the options the customer has selected or not selected in the past, and in one form, these user preferences may be stored in profiles on a customer database”, and para 0044 teaches such preferences can be obtained from customer’s inputs, “ Options may be generated based on the customer's inputted time window, customer preferences (user priority of pickup, locker, in store; maximum distance willing to be traveled to a store; maximum distance willing to be traveled between multiple stores), purchase/reorder frequency, location of the user, the time of day, store hours, etc. Further, to provide convenience to the customer, the system 100 may learn customer preferences based on the options previously accepted or rejected by the customer”. Para 0025 displays that the customer’s device can be a smart phone or a mobile device which communicate via wireless., “  The customer may use any of various computing devices 106 to transmit the order information. For example, the customer may use a desktop computer at his residence or may use a tablet, smartphone, or other mobile handheld device.];
identifying a merchant associated with a current location of the mobile device through a geo-fencing process employing location-based measurement [see paras 0029-0030 and 0133: 
[0029] The control circuit 110 determines the location of the customer. It is contemplated that this determination may be accomplished in several different ways. For example, the customer may simply input and transmit his or her location. In one form, the customer may access a website or shopping server and may input the customer's address. In another form, the customer may give permission and provide access to tracking software on the customer's computing device. For instance, the control circuit 110 may be able to determine the customer's location using a global positioning system (GPS). [0030] The control circuit 110 also determines shopping facilities near the customer's location. For example, the control circuit 110 may determine all of the shopping facilities of a specific retailer (although the stores need not be limited to a specific retailer) that are within a certain distance from the customer's location, such as within ten kilometers of the customer's location. The control circuit 110 may access a database identifying the store locations of the retailer or retailers in order to calculate which stores are within this maximum distance. Alternatively, the nearby shopping facilities may be determined based on a maximum travel time. As another alternative, the user may be prompted to provide a preference regarding the maximum distance or travel time desired from the customer's location, or the user preference may be determined based on the shopping facility locations where past purchases were made. In one form, such preference information may be stored in profiles in a customer database”,[ 0133]  “ In one form, a geo-fence may be used to set up a trigger such that when the customer's computing device 1006 enters the area surrounding the shopping facility, an alert or notification is sent to the shopping facility. Sensors may be arranged to establish this geo-fence detecting the customer's arrival. This arrival information may be used to instruct assembly of the customer's order 1004 or may be used as an indicator of the estimated time remaining to complete assembly of the customer's order. “. These excerpts disclose that a store/merchant location is identified depending upon a user’s preferences  and his nearest distance 
determining a customer order for the identified merchant based on the preference data [see para 0026, “ the order 104 may be suggested to a customer based on the customer's past purchase activity and customer preferences and as part of an effort to increase convenience to the customer. In this example, a server 108 may suggest an order 104 that includes one or more products that may be needed by the customer. Further, this order suggestion may be part of a practice of recurring orders 104 that may be suggested to a customer as part of some routine practice or procedure. For example, a customer may be prompted where a purchase history database indicates that certain types of products have not been purchased within a certain time period (such as within one or two weeks). User preferences may also be “learned” based on the options the customer has selected or not selected in the past, and in one form, these user preferences may be stored in profiles on a customer database. By making these suggestions to the customer, the system 100 may be able to eliminate or reduce one part of an individual's daily activity, thereby allowing the individual to focus on other matters requiring attention”, which discloses that the system on its own determines a customer order based on his stored preferences and past purchase history wherein the server 108 is connected to the control- circuit and is part of the whole system including the customer device. Also, see para 0066].; and 
transmitting a notification to a merchant device associated with the identified merchant, the notification including the determined customer order [see paras 0132--0133, “ it is contemplated that the customer may have a computing device 1006 with tracking software 1028 (such as GPS tracking software). ….. The shopping facility 1032 may have been selected and notified that the customer intends to pick up the order 1004 (possibly within a certain time window), and the tracking software 1028 may be used to indicate the customer's approach or arrival at the shopping facility..[0133] In one form, a geo-fence may be used to set up a trigger such that when the customer's computing device 1006 enters the area surrounding the shopping facility, an alert or notification is sent to the shopping facility. …

Regarding  claim 22, Mattingly teaches that the mobile device of claim 21, wherein the operations comprise: receiving a customer selection; and triggering the transmittal of the notification upon receipt of the selection [see para 0020 which teaches receiving a selection of a shopping facility from the customer and based on the selected shopping facility a notification is sent to the selected shopping facility to make the order available. .

Regarding claim 24, the limitations, “The mobile device of claim 22 wherein receiving the customer selection comprises receiving the customer selection based on the preference data” are already discussed in the analysis of claim 1, wherein the customer selection of a shopping facility is selected based on his preference, see para 0030. 
.
Regarding claim 25, Mattingly teaches that the mobile device of claim 21, wherein the preference data comprises data identifying at least one of categories of merchants or a specific merchant, see para 0067 , [“The system 300 may identify possible nearby stores based on the customer's location, or the customer may select a specific store. The system 300 may select a suitable “time window” that will give a store enough time to stock the customer's order 304 prior to that pick up “time window.”],  which teaches identifying stores /merchants categorically that the merchant is located nearby to the customer’s location or the merchant is a “Specific merchant” .

Regarding claim 26, Mattingly teaches that the mobile device of claim 42, wherein the preference data comprises an indication of a customer desire to transmit the notification upon at least one of approaching or entering a merchant's premises [see Abstract  and para 0132. The abstract discloses receiving a time window from the customer for pickup and accordingly the selected shopping facility [merchant] is notified of the customer’s arrival at the shopping facility.

Regarding claim 27, Mattingly teaches that the mobile device of claim 42, wherein the preference data comprises an indication of a customer desire to transmit the notification based on a time of day such as a desire to pick up his order at 5:15  pm [See paras 0126-0127, “ At recur
block 914, a response to the invitation is received indicating the selection of a specific shopping facility. For example, the customer might select option (b) above—Shopping Facility B at 5:15 pm. ….. [0127] At block 916, instructions may be transmitted to the selected shopping facility. In other words, instructions may be transmitted to the selected shopping facility to make the order available during the suggested pick up time window. In the example, Shopping Facility B may be instructed to prepare the order for pick up at or around 5:15 pm.”]

Regarding claim 28,  Mattingly teaches that the mobile device of claim 21, wherein the preference data comprises an indication of a customer desire to transmit the notification based on a number of customer orders per time period [see paras 0026, 0047 and 0066] which disclose considering the customer’s preferences for recurring orders [which corresponds a preference related to a pattern of  number of orders within a time period] and accordingly notification is transmitted for placing recurring orders required periodically such as within one or two weeks  .

Regarding claim 30, Mattingly teaches that the mobile device of claim 21, wherein identifying a merchant comprises: determining a location of the mobile device, and determining whether the mobile device is located within a predetermined location boundary associated with the merchant based on a proximity between the mobile device and a merchant device [see para 0133 and 0143 wherein the customer’s proximity that is his arrival  to a shopping facility [see Fig.1 wherein the shopping facility communicates with his device with the control circuit]  is determined using geo-fencing technique of detecting a mobile device of the customer in vicinity of shopping facility device.

Regarding claim 32, its limitations are similar and covered in the analysis of claim 21 above. Accordingly claim 32 is analyzed as being anticipated by Mattingly based on same rationale established for claims 21-22 above.

Regarding claims 34, 37, 38, 39, their limitations are similar and covered in the analysis of claims 30, 24, 25, 26 respectively.  Accordingly, claims 34, 37, 38, 39 are analyzed as being anticipated by Mattingly based on same rationale established for claims 30, 24, 25, 26 respectively above.

Regarding claim 40, its limitations are similar and covered in the analysis of claims 27 and 28 above. Accordingly claim 40 is analyzed as being anticipated by Mattingly based on same rationale established for claims 27 and 28 above.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.1.	Claims 23 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Philips et al. [US 20140101036 A1], hereinafter Phillips.  

Regarding claim 23, Mattingly teaches all the limitations of claim 22, as analyzed above, but fails to teach that the mobile device of claim 22 wherein receiving the customer selection comprises detecting a press of a button on the mobile device. Phillips teaches, see paragraph 0037 [“ Once the customer has reviewed the transaction details (and performed any shipping selections if required), a transaction summary may be presented on a display of the mobile device 202 and the customer is given the opportunity to finalize the transaction (e.g., by pressing a button or selector labeled "Pay" or the like). When the customer selects the "Pay" option, the mobile application causes a final transaction request message to be transmitted from the mobile device 202/secure element 204 to the payment gateway 210”.] that a customer’s selection can be finalized by pressing a button on the mobile device and the customer’s selection relate to a transactions such as making payment or a shipping selection or the like. Therefore, in view of the teachings of Phillips, it would be obvious to an ordinary skilled in the art to have modified Mattingly to incorporate the concept of pressing a button on the mobile device to confirm a shopping facility selection, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 36, its limitations are similar to the limitations of claim 23, claim 36 is analyzed and rejected as being unpatentable over Mattingly in view of Phillips based on same rationale as established for claim 23 above.

7.3.	Claims 29, and  33 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Kim et al. [US 20190289648 A1], hereinafter Kim.

Regarding claim 29, Mattingly teaches all the limitations of claim 21, as analyzed above, and further comprises a location-based measurement device, such as a GPS [see para 0039, “the control circuit 110 may be configured to provide the earliest pick up availability of the order at nearby shopping facilities. In making this determination, the control circuit 110 may calculate the driving time from the customer's location to each of a subset of shopping facilities (such as via a combination of GPS and navigational software)”], but fails to teach that the mobile device further comprises a repeater configured for wireless data transmission. Kim teaches that computing devices use a wireless repeater as a wireless range extender for data transmission [see para 0108, “ The gateways 110, 112 may include a router, a modem, a range extending device, and/or any other device that provides network access among one or more computing devices and/or external networks. For example, gateway 110 may include a router or access point, and gateway 112 may include a range extending device. Examples of range extending devices may include a wireless range extender, a wireless repeater, or the like. “]. Therefore, in view of the teachings of Kim, it would be obvious to an ordinary skilled in the art to have modified Mattingly to incorporate the concept that the mobile device, which is a computing device includes a repeater configured for wireless data transmission for wireless range extending , as shown in Jim and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 33, its limitations are similar to the limitations of claim 29, claim 33 is analyzed and rejected as being unpatentable over Mattingly in view of Kim based on same rationale as established for claim 23 above.

7.4.	Claims 31, and  35 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Chatterton [US 20070142546 A1]

Regarding claim 31, Mattingly teaches all the limitations of claim 21, as analyzed above, including determining a customer order based on the customer’s preference for an identified merchant and transmitting a notification including the determined order to the merchant, but fails to teach that identifying a merchant comprises transmitting location information to a financial service provider device. Mattingly does not disclose arranging a payment to be made to the merchant for the order , which will be an obvious requirement when customer places an order on a merchant. Chatterton, in the field of making a purchase transaction with a merchant to provide services of a payment service provider such as PayPal involving wireless communication for interacting with merchant and the customer, see para 0026[“in some of the embodiments discussed below, the wireless communication system that utilizes the first wireless technology is provided, at least in part, to enable communication with a payment service provider such as, for example, PayPal, Inc. of San Jose, Calif. that provides various payment services that allow users to interact with merchants using user devices and merchant devices, respectively. For example, the payment service provider may enable the user to “check-in” or otherwise indicate their presence at the merchant physical location to, for example, access payment services, merchant information, and/or other check-in functionality known in the art. Furthermore, the payment service provider may enable payment transactions between the user device and the merchant device by receiving instructions from the user device to transfer funds from a user account of the user (e.g., provided by an account provider, the payment service provider, etc.) to a merchant account of the merchant (e.g., provided by an account provider, the payment service provider, etc.) in order to make a purchase.  “]. Therefore, in view of the teachings of Chatterton, it would be obvious to an ordinary skilled in the art to have modified Mattingly to incorporate the concept that the mobile device identifying a merchant comprises transmitting location information to a financial service provider device because, as shown in Chatterton, communication with a financial service provider, such as PayPal, is required to accomplish payment to the merchant, and secondly,  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 35, its limitations are similar to the limitations of claim 31, claim 35 is analyzed and rejected as being unpatentable over Mattingly in view of Chatterton based on same rationale as established for claim 31 above.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	Kodali [US20150294343 A1; see para 0091] teaches a system 106 using geo-fencing techniques to enable the merchants to locate and identify the presence of customers in a specified geo-fenced location, and also includes a geo-fenced merchant identifying unit 138, which enables the customers to identify the merchants available in the specified geo-fenced location.
NPL reference:
(ii)	Article, “ U.S. Patent and Trademark Office Releases First Data's Patent Application for Systems and Methods for Managing Account Information”; published in Global IP News. Business and Commerce Patent News [New Delhi] 15 Oct 2015; retrieved from Dialog databases on 10/20/2022 discloses that a consumer device detects that its location is within a predetermined proximity to a merchant store location and then cause to send a request to access the merchant device. The consumer device can identify information associated with the merchant and determine, based upon in part of the account information, one or more consumer preferences associated with the merchant so that the consumer device can access the merchant device based at least in part on the one or more preferences.

Foreign reference:
(iii)	WO2018116171 A1 [Applicant: Groupon, Inc.; see para 0108] discloses that an identifier 412 uses geo-fencing data to determine location of and type of  merchants associated with an event such as a "concert", a "rock concert" or a "Foo Fighters concert"  called hot zones of which the location is used to establish a geo-fence about the identified location to identify other mobile devices entering the hot zone.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625